By the Court:
Where the testator directed certain legacies to be paid by his executors, and devised certain lands *301to A., charged with the payment of the legacies and costs of administration, so far as funds might be needed by the executors for the payment of the same, and A. paid and took receipts from the legatees, and tendered the amount of costs of administration to the executors, exclusive of any per cent, on the legacies:
Woody § McCook, for plaintiff in error.
Stanton, Miller Sherrod, for defendants in error.
Held, that the executors were not entitled to an order for the sale of the premises, to pay a per cent, on the legacies. In such case the executors are not entitled to a per cent. Whether, however, seeing to the discharge of the legacies by the legatees, the executors performed extraordinary services not in the common course of duty, will be a matter for the consideration of the probate court on settlement.

Judgment below reversed and cause remanded.